ROTH, Circuit Judge,
dissenting:
Because I believe that our opinion in Bol-den I precludes Mr. Bolden not only from recovering for lost wages after the date of the settlement between the union and SEPTA, but also from claiming damages that came into being only because of the agreement, I respectfully dissent from the Court’s affirmance of the award of damages. While “a verdict must be molded consistently with a jury’s answers to special interrogatories when there is any view of the case which reconciles the various answers,” Bradford-White Corp. v. Ernst & Whinney, 872 F.2d 1153, 1159 (3d Cir.1989), I cannot conceive of any logical explanation for the jury’s allocation of damages that does not include consideration of improper factors.
The jury in this ease allocated all but one dollar of its $250,001 damage award to the period after the effective date of the settlement. The Court suggests-that the verdict can be interpreted as a product of the jury’s conclusion that the settlement somehow exacerbated or crystallized the damages Bolden suffered as a result of the unconstitutional drug testing by strengthening the implication that he was a-drug user. I believe, however, that such an interpretation impermissibly allows Bolden to recover for damages suffered only as a result of an agreement to which he has been deemed to have consented. That is, because we held in Bolden I that “this settlement had the same effect under labor- law and under the Fourth Amendment as if Bolden himself had consented to such future drug testing,” Bolden v. Southeastern Pa. Transp. Auth., 953 F.2d 807, 829 (3d Cir.1991) (in banc) (.Bolden I), Bolden cannot recover damages for emotional distress resulting from the settlement’s requirement of future drug testing. Thus, because neither Bolden nor SEPTA has proffered a sensible explanation for the jury’s verdict, I would remand the case for a new trial on the issue of damages. Riley v. K Mart Corp., 864 F.2d 1049, 1055 (3d Cir.1988).